Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8570233 (“Lindmark” or “L”).
Regarding claim 1, L teaches a radiator assembly for a base station antenna (that of figs 1-9), the radiator assembly comprising: two dipoles arranged in a cross-over manner (114A & 114C and 114B & 114D), each dipole including two dipole arms (such as 114A and 114C); and two feeding lines, each feeding line being associated with a respective one of the dipoles (the two feeding lines 124; See col 4 lines 33-37), wherein each dipole arm is integrally formed of a sheet metal (claim 9) and includes a radiating surface and a leg projecting from the radiating surface at an angle with the radiating surface (each of the radiating surfaces 114A-D has a leg 118), wherein the leg is electrically grounded (col 1 lines 51-53).
Regarding claim 2, L teaches that the radiator assembly further comprises: an arm holder (122) configured to support the dipole arms (as shown in fig 4); and at least one feeding line holder (122A) configured to support at least one of the two feeding lines (as shown in figs 4, 5, and 6).
Regarding claim 3, L teaches that the arm holder includes a foot (122B), a central recess and four arm supports surrounding the central recess (as evidenced by Figs 4-6, 122A comprises four arm supports and 122A has a central recess), wherein the foot is configured to secure the arm holder to a substrate or reflector of the base station antenna (secured by 128), the central recess is configured to receive the feeding line holders (as evidenced by Figs 4-6 the feedlines 124 fits within the central recess and receives the feeding lines), and the arm supports are configured to support the dipole arms (as evidenced by Figs 4-6).
Regarding claim 4, L teaches that the radiating surfaces of the dipole arms are mounted on respective ones of the arm supports (as evidenced by Figs 4 and 6). 
Regarding claim 5, L teaches that each arm support is provided with a respective cover, and wherein the radiating surfaces of the dipole arms are captured between the arm supports and the associated covers (as evidenced by Fig 4; 122A captures the radiating surfaces at a top and an arm support parallel to 118). 
Regarding claim 6, L may fail to teach that each arm support is snap-fittedly connected with an associated one of the covers. However, it was old and well-known to provide for snap fittings in order to provide for joining without tools.
Regarding claim 7, L teaches that the arm holder (122) includes a support structure (122A, 122B) for supporting the radiating surfaces of the dipole arms (114A-D), and wherein the support structure includes an outer ring (122B), an inner ring (128), and ribs that connect the outer ring to the inner ring (the threads of grounding post 112 are used to fix the inner ring, nut 128, to the outer ring, support structure 122B).
Regarding claim 8, L teaches that each arm support has a respective opening (as evidenced by Fig 5).
Regarding claim 9, L teaches that the two feeding lines are integrally formed of sheet metal, and the two feeding lines respectively include two legs and a limb connecting the two legs (as evidenced by Fig 5; feeding lines 124).
Regarding claim 10, L teaches that the at least one feeding line holder includes a first feeding line holder, which holds the limbs of the two feeding lines, and spaces the limbs of the two feeding lines apart from each other (structures 118 and 122 as evidenced by Figs 4-6).
Regarding claim 11, L teaches that the first feeding line holder includes: a body having a first side surface and a second side surface opposite to the first side surface (122); a first snap-fit element constructed on the first side surface and configured to form a snap-fit connection with the limb of one of the feeding lines (118 and 124 form a feedline as 118 not only supports the radiating arms, but also acts as a balun of the feeding structure and there is a snap fit connection between 122 and 118 as evidenced by Figs 4-6); and a second snap-fit element configured on the second side surface and configured to form a snap- fit connection with the limb of the other of the feeding lines (as evidenced by Fig 4-6). 
Regarding claim 12, L teaches that the first feeding line holder further includes two through holes, which are configured to receive the two legs of the one of the feeding lines (as evidenced by Figs 4-6; feeding lines 124 pass through the through holes in 122A). 
Regarding claim 13, L teaches that the first feeding line holder (122) further includes at least one third snap-fit element projecting from its body, and wherein the third snap-fit element is configured to form a snap-fit connection with the leg of the respective dipole arm (as evidenced by Figs 4-6 the holder 122 includes four snap fit elements on each face that is presented towards a balun / support arm 118). 
Regarding claim 14, L teaches that the at least one feeding line holder includes a second feeding line holder, which is configured to guide the legs of the two feeding lines (122A as evidenced by Fig 5). 
Regarding claim 15, L teaches that the second feeding line holder includes a body and four through holes formed in the body, and wherein each through hole is configured to receive a respective one of the legs of one of the feeding lines (as evidenced by Figs 4- 6). 
Regarding claim 16, L teaches that the second feeding line holder further includes at least one snap-fit element projecting from its body, and wherein the snap-fit element of the second feeding line holder is configured to form a snap- fit connection with the leg of the respective dipole arm (as evidenced by Fig 4-6).
Regarding claim 17, L teaches that the radiating surfaces of the dipole arms respectively have a central opening (as evidenced by Fig 5 there is a central opening for the feedline 124 to pass through).
Regarding claim 18, L teaches that the dipole arms (114A-D) respectively have at least one tab (118) that extends at an angle with respect to the radiating surface (as evidenced by Fig 4-6).
Regarding claim 19, L teaches that the tab extends at an angle of 80° to 100° with respect to the radiating surface (90°).
Regarding claim 20, L teaches that the tab has a rectangular profile (as shown).
Regarding claim 21, L teaches that the legs of the dipole arms (118) extend at an angle of 80° to 100° with respect to the radiating surfaces of the respective dipole arms (90° as evidenced by Fig 5).
Regarding claim 22, L teaches that the feeding lines are electrically connected with a feed circuit of a feeding plate constructed as a printed circuit board, or electrically connected with a feeding phase cable (as shown in figs 7, 13, and 14).
Regarding claim 23, L teaches that the legs of the dipole arms are electrically connected with a grounding layer of a feeding plate constructed as a printed circuit board, or contact a reflector so as to be grounded, or are capacitively coupled to the reflector so as to be grounded (col 1 lines 51-53).
Regarding claim 24, L teaches that the arm holder and at least one feeding line holder are constructed as members that are separated from one another, or constructed as an integral one-piece component (as shown in fig 5).
Regarding claim 25, L teaches that each feeding line comprises a hook balun (the 124s are hook-shaped).
Regarding claim 26, L teaches a base station antenna (col 1 lines 13-16), which comprises a radiator array (as evidenced by Fig 9), wherein the radiator array includes a plurality of radiator assemblies for a base station antenna according to claim 1 (fig 9).
Regarding claim 27, L teaches that the radiator array is a low frequency band radiator array, and the base station antenna further includes a high frequency band radiator array (col 6 lines 16-19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRAHAM P SMITH/Primary Examiner, Art Unit 2845